10/04/2022

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0471

                                        DA 19-0471
                                                                        liwa Ammo


STATE OF MONTANA,
                                                                     OCT 0 4 2022
                                                                  Bowen Greenvvood
            Plaintiff and Appellee,                             Cierk of Supreme Court
                                                                   Stata nf Montana


      v.
                                                                  ORDER
CARESSA JILL HARDY, a/k/a GLENN LEE
DIBLEY,

            Defendant and Appellant.


      Appellee State of Montana moves for leave to file an overlength response brief in this
matter pursuant to M. R. App. P. 12(10). The State notes that this Court granted Appellant
Caressa Jill Hardy, a/k/a Glenn Lee Dibley, leave to file an overlength opening brief of not
more than 16,987 words. Counsel for the State alleges that Hardy raised four issues in the
opening brief of this complex appeal that warrant a comprehensive response and detailed
discussion of the underlying record. The State therefore requests leave to file an overlength
response brief of not more than 16,987 words.
      Upon consideration of the State's motion and with good cause appearing,
      IT IS THEREFORE ORDERED that Appellee is granted leave to file a response brief of
not more than 16,987 words.
      The Clerk is directed to provide notice of this Order to all counsel of record.
      DATED this -day         of October, 2022.



                                                               Chief Justice




                                                           ;7-t-r/-2-
    /ga.l in .•4t1 L




2